ACCEPTED
                                                                                                            03-15-00435-CR
                                                                                                                    8275281
                                    CAUSE NO. 01-15-00435-CR                                     THIRD COURT OF APPEALS
                                                                                                            AUSTIN, TEXAS
                                                                                                      12/17/2015 8:14:56 AM
Desmond F. Moore                                  §               il'l THE THIRD COURT                    JEFFREY D. KYLE
                                                                   "'                                                CLERK

v.                                                §               OF APPEALS

                                                              FILED IN
State ofTexas                                     §               TEXAS
                                                       3rd COURT OF APPEALS
                                                            AUSTIN, TEXAS
                                                       12/17/2015 8:14:56 AM
     SECOND MOTION FOR EXTENSION OF 'IME TO FILE APPELLANT'S
                                                           JEFFREYBRIEF
                                                                    D. KYLE
                  UNDER THE AUTHORI' Y OF T.R.A.P 10.5          Clerk

TO THE HONORABLE COURT OF                 APPEAL~


         COMES NOW, Appellant' s counsel anh fil s this Second Motion for Extension of Time

     to file Appellant's Brief. The brief was due          ecember 16, 2015. Counsel for Appellant
                                                      I
     requests a thirty day extension in order to cqmp ete the necessary legal research and complete

     the brief. Appellant has had one previous er en.,ion.


         WHEREFORE, Counsel for Appellant reqm1sts that the deadline to file Appellant's brief

     be extended to January 16, 2016.



                                                                          Eric McDonald
                                                                          Attorney for Appellant
                                                                          State Bar No. 00792684
                                                                          6001 W. Parmer #370-323
                                                                          Austin, TX. 78729
                                                                          Phone (512) 294-5665
                                                                          Fax (512) 249-9181
                                                                          Emcdonald2@yahoo.com


                                      CERTIFICATE OF SERVICE

     I hereby certify that a true and correct copy of the above and foregoing instrument has been

     Furnished to the Attorney for the State presently assigned to this case, via first class mail.




     Eric McDonald